Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 18, line 15, “activating the electrostatic chuck.” changes to “activating the electrostatic chuck,”.
Allowable Subject Matter
2.	Claims 1-5, 7-19 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An electrostatic chuck comprising: a center-tap voltage feedback; and a controller connected to the first power supply,  the second power supply, and the center-tap voltage feedback, the controller configured to control one or more of the polarity of the first power; the first voltage; the polarity of the second power; or the second voltage, and to balance the first voltage and the second voltage with reference to the substrate as recited in claim 1.
A method of chucking a substrate, the method comprising: placing a substrate in proximity to an electrostatic chuck, the electrostatic chuck comprising: a center-tap voltage feedback; and activating the electrostatic chuck; exposing the substrate to a plasma; measuring a bias between the substrate and
the electrostatic chuck to provide a C-T voltage; and offsetting the first voltage and the second voltage by the C-T voltage to balance a chucking force of the first electrode and the second electrode as recited in claim 11.
A method of chucking a substrate, the method comprising:  dechucking the first substrate; placing a second substrate comprising a monopolar material or a bipolar material different from the first substrate in proximity to the electrostatic chuck; switching the polarity of the first power supply or the second power supply; and activating the electrostatic chuck, wherein when the first power and the second power have matching polarities the first substrate comprises a monopolar material and when the first power and the second power have opposite polarities the first substrate comprises a bipolar material as recited in claim 18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836